HOBSON, Judge.
Appellant was convicted and sentenced to life imprisonment on a charge of robbery, and to five years on the charge of person engaged in criminal offense, having weapon, the sentences to run concurrently.
We affirm the judgments on authority of Williams v. State, Fla.1959, 110 So.2d 654; Dean v. State, Fla.1973, 277 So.2d 13; and Reams v. State, Fla.1973, 279 So. 2d 839.
Although not raised on appeal, we conclude that the trial court erred in imposing upon appellant two separate sentences for the two crimes which the record reveals were facets of the same criminal act, since the only valid sentence that could have been entered was for the highest offense. Cone v. State, Fla.1973, 285 So.2d 12.
The sentence on the lesser offense is vacated, and the judgment is
Affirmed as modified.
MANN, C. J., and BOARDMAN, J., concur.